FILED
                            NOT FOR PUBLICATION                             JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50005

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00606-MWF

  v.
                                                 MEMORANDUM*
MARTIN GARCIA-REYES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Martin Garcia-Reyes appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for conspiracy to

distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia-Reyes’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Garcia-Reyes the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Garcia-Reyes waived the right to appeal his conviction with the exception of

an appeal based on a claim that his plea was involuntary. Garcia-Reyes also

waived the right to appeal five specified issues related to his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the voluntariness of Garcia-

Reyes’s plea or any sentencing issue outside the scope of the appeal waiver. We

therefore affirm as to those issues. We dismiss the remainder of the appeal in light

of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th

Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     14-50005